Title: From Thomas Jefferson to Walter Boyd, 6 April 1790
From: Jefferson, Thomas
To: Boyd, Walter



Sir
New York Apr. 6. 1790.

The letter from your brother which accompanies this will inform you that I delivered to him at Bladensburg the miniatures you confided to me, and conferred with him on his affairs. I learnt from himself the following circumstances. His eldest son is 17. years old, by a first wife. He wishes him to enter into commerce, and thinks a stock of £500. would suffice. His second son, George, who is by the present wife, is now 10. years old. He thinks him a boy of very superior talents and dispositions, and therefore is anxious you should take him and do what you please with him. This seems the object nearest his heart. His 3d. son, your name sake, he thinks not deficient in parts yet not equal to the second. His debts are about 1200.£ sterling; the paiment of these, and acquisition of the full title of the land he lives on, would fulfill every wish as to himself. The latter would be an object of £400. sterling.
On making enquiry from persons in whose information I could confide, I find he is of the most unblemished integrity, a man of fine genius, and capable of having as much business as he pleases, but inattentive to it, careless of his affairs, easily deceived, and yielding with so much facility to the impulse of a good heart as to apply to the relief of others those very monies he may recieve for his own. Therefore those who know him best are of opinion, that whatever help you mean for his children should not pass through him: and that even the sums destined to pay his debts had better be remitted and applied by any correspondent you may have in Maryland. He mentions in his letter his necessity for drawing on you for £500. sterling. Knowing that were he to do it and his bill be protested, he would add a clear loss of half that sum to his other difficulties, I have engaged a mutual friend to dissuade him from drawing by declaring to him I could not recommend to you the honoring his bill, and at the same time the engaging the persons who have brought suit against him and for whom this money is destined, to suspend their suits a while till you can be heard from, assuring them that it was my opinion, from the manner in which you spoke to me, that you would probably pay them their demands as soon as you should know how to do it thro’ such a channel as would ensure the accomplishing your brothers relief: avoiding carefully not to engage anybody, but to hazard an opinion only. The gentleman has undertaken to negotiate this delay, and is of opinion he can effect it. Your brother was to leave this place  to-day. I do not know whether he has been prevailed on to decline drawing. The same person was of opinion that £500. for his eldest son would be better invested in a farm than in commerce, and that if you were to extend your views of aid beyond the objects before mentioned, 100. or 150£ a year would be as much as could be usefully furnished to your brother, as that would place him at his ease, yet not so much at his ease as to be at liberty to neglect doing something for himself.—Not knowing, Sir, what might be the extent of your views, I have thought it best to give you too much rather than too little information: I have done it without reserve, because I thought honest information a duty, considering the distance at which you are. Should you wish to use me as a channel for the conveyance of your letters, by sending them to Mr. Short, our Chargé des affaires at Paris, they will be pretty sure of reaching me, and very certain afterwards of getting to their destination. I shall be happy if my agency in this business may have the effect of enabling you to gratify your praiseworthy dispositions towards your brother, and of procuring him a relief of which I think him extremely worthy. I have the honor to be with sentiments of the most perfect esteem and attachment, Sir, your most obedt. & most humble servt.,

Th: Jefferson

